Title: To James Madison from James Bankhead, 13 March 1813 (Abstract)
From: Bankhead, James
To: Madison, James


13 March 1813, Georgetown. “I have the honor to lay before you a letter which I took the liberty of addressing to the honble. Secretary at War, of the result of which I have received no information.
“I should be happy at this time to be actively employed; and as Norfolk is now threatened with invasion, I contemplated, so soon as I learnt the determination, on the subject of my letter, to solicit permission to repair to that place, untill my services should be required in another quarter.”
